

 
Exhibit 10.1

 
HOSPITALITY PROPERTIES TRUST
 
Summary of Trustee Compensation
 
The following is a summary of the currently effective compensation of the
trustees of Hospitality Properties Trust (the “Company”) for services as
trustees, which is subject to modification at any time by the Board of Trustees.
 
·  
Each independent trustee receives an annual fee of $25,000, plus a fee of $500
for each meeting attended. Up to two $500 fees are payable if a board meeting
and one or more board committee meetings are held on the same date.

 
·  
The chairpersons of the audit committee, the compensation committee and the
nominating and governance committee, each of whom is an independent trustee,
receive an additional annual fee of $7,500, $3,500 and $3,500, respectively.

 
·  
Each trustee is entitled to receive a grant of 1,000 of the Company’s common
shares of beneficial interest on the date of the first board meeting following
each annual meeting of shareholders (or, for trustees who are first elected or
appointed at other times, on the day of the first board meeting attended).
    ·   The Company generally reimburses all trustees for travel expenses
incurred in connection with their duties as trustees.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 